Citation Nr: 0113634	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to January 30, 1997, 
for the grant of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1945 to December 
1946, February 1948 to January 1950, and from April 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

On the veteran's substantive appeal, VA Form 9, he checked 
the box indicating that he desired to appear personally 
before a member of the Board.  Such hearing was held in March 
2001.  

At the hearing, the veteran submitted additional evidence to 
support his claim.  In accordance with 38 C.F.R. § 20.1304 
(2000), he also submitted a written waiver of initial RO 
adjudication.  Thus, no additional action in this regard is 
warranted.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  In an unappealed November 1955 rating determination 
service connection for retinitis pigmentosa was denied.

3.  On January 30, 1998, the RO received the veteran's 
informal claim to reopen the matter.

4.  Prior to January 30, 1998, the veteran submitted no 
communication or action indicating an intent to apply for 
service connection for retinitis pigmentosa.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 30, 
1997, for the award of service connection for retinitis 
pigmentosa have not been met.  38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
pertaining to this claim have been properly and sufficiently 
developed.  The Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case informing him of applicable 
law and regulations associated with his claim, and in January 
2001, the veteran was apprised of new VCAA amendments.  The 
RO has also attempted to obtain the veteran's Social Security 
records, but those records are not available.  See June 2000 
Statement from the Social Security Administration and October 
2000 letter to the veteran.  The veteran also appeared at a 
hearing before the undersigned in March 2001 and at that time 
he submitted evidence to substantiate his claim.  

Because the Board finds that no additional notification or 
development action is required under the VCAA, and that a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran, see Soyini v. Derwinski, 1 
Vet. App. 540 (1991), it would not be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

The veteran seeks entitlement to an effective date prior to 
January 30, 1997, for the award of service connection for 
retinitis pigmentosa.  In this case, however, the 
requirements for an earlier effective date have not been met.  

By a November 1955 rating determination, entitlement to 
service connection for retinitis pigmentosa was denied.  
After reviewing the veteran's service medical records, the RO 
found that the condition retinitis pigmentosa was universally 
accepted by medical authorities as a developmental or 
congenital condition and any increase in service as to visual 
defect was due to the natural progress of the disorder.  
Notice of that determination was mailed to the veteran the 
next month.  The veteran did not appeal; the matter became 
final.  38 U.S.C. § 4005, now codified as 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  The 
veteran has not alleged clear and unmistakable error of this 
rating determination.  As such, the assignment of an 
effective prior to the RO's 1955 final decision is 
prohibited.  Lalonde v. West, 12 Vet. App. 377 (1999).

In March 1974, the RO received the veteran's application 
seeking entitlement to nonservice-connected pension benefits 
and a February 1974 medical statement.  In April 1974, the RO 
awarded pension benefits and noted that by rating action of 
November 1955 the veteran's eye condition was shown to be a 
constitutional or developmental abnormality.  

In February 1975 the veteran sought entitlement to special 
monthly pension based on the need for regular aid and 
attendance or upon housebound status.  A March 1975 VA 
examination report and Physician's Report for Aid and 
Attendance of Housebound Benefits includes diagnoses of 
bilateral retinitis pigmentosa and retinitis pigmentosa with 
marked constriction.  By a May 1975 rating decision, the RO 
granted entitlement to special monthly benefits.

Thereafter, correspondence from the veteran and the VA dated 
from 1979 to 1995 addresses pension benefit matters.  The 
record is devoid of any correspondence from 1995 to 1997.  

On January 30, 1998, the RO received the veteran's informal 
claim to reopen the issue of entitlement to service 
connection for retinitis pigmentosa.  To substantiate his 
claim, the veteran submitted VA outpatient treatment reports 
dated in 1998 and a copy of the VA Adjudicative Procedural 
Manual 21-1, Vol.2, Paragraph 50.78f.  

In August 1998 the RO granted service connection for 
retinitis pigmentosa, rated as 100 percent disabling, 
effective January 30, 1997.  The RO found that folder 
reviewed showed that at the time of entry onto active duty 
the veteran was noted to have compound hyperopia astigmatism, 
a congenital defect, and at discharge he was diagnosed with 
retinitis pigmentosa, a separate congenital defect.  The RO 
pointed out that previously service connection was denied 
based on rules in effect November 30, 1955.  However, it then 
noted that a General Counsel Opinion 1-90 dated March 16, 
1990 held that if a congenital defect first manifests itself 
while on active duty, even though there was a genetic 
disposition for the disease, service connection may be 
established.  The RO then stated that on January 30, 1998, 
the veteran requested reconsideration of the service 
connection claim and a review of the record shows that the 
first diagnosis of retinitis pigmentosa was made after entry 
onto active duty; therefore, entitlement to service 
connection was in order.  Because the veteran had had the 
condition continuously since March 16, 1990, an effective 
date one-year prior to reopened claim was allowed.  The RO 
added that assignment of the total evaluation was based on 
field restrictions recorded in 1975 and the 1998 optometry 
report.  Because the veteran had had total loss of vision 
since 1990, the assigned effective date was January 30, 1997.

In March 2001 the veteran submitted correspondence dated in 
1983 noting that he had requested an identification card to 
receive medical treatment at a VA facility; a written 
statement dated in November 1984 noting that he had a visual 
disorder; a medical record dated in December 1990 showing 
that he had received VA visual impairment services and that 
he would apply to participate in the Blind Rehabilitation 
Services; and a January 1991 Examination and Psychosocial 
Assessment Report for Blind Rehabilitation Training.

At the hearing held before the undersigned in March 2001, the 
veteran's representative referenced the aforementioned 
medical evidence dated in December 1990 and January 1991.  
The veteran testified that he has been legally blind since 
1967 and that he had applied for service connection for 
retinitis pigmentosa based on a general counsel opinion dated 
in March 1990.  The veteran stated that he initially learned 
of the change in law in 1998.  He added that in 1991 he told 
his vision coordinator that he had met with the physical 
evaluation board upon being discharged from service.  But, at 
that time, the VA coordinator did not reference the change of 
VA interpretation of the retinitis pigmentosa disability.  
The veteran added that after the eye examination, he received 
an eye implant at the VA hospital.  He maintained that had he 
been told of the revised VA interpretation he would have 
reapplied for benefits at that time.  

In this case, review of the evidence establishes that 
entitlement to an effective date no earlier than January 30, 
1997, is warranted.  In November 1955, the RO denied 
entitlement to service connection for retinitis pigmentosa, 
and that denial is final.  38 U.S.C.A. § 7105(c); Lalonde, 
supra.  On January 30, 1998, the RO received the veteran's 
informal claim to reopen the service connection matter.  
Generally, the law provides that unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application thereof.  
38 U.S.C.A. § 5110(a).  Specifically, 38 C.F.R. 
§ 3.400(q)(1)(ii) provides that the proper effective date for 
new and material evidence received after final disallowance 
of a claim is the date of receipt of new claim or the date 
entitlement arose, whichever is later.  Pursuant to 38 C.F.R. 
§ 3.400(r), the effective date of VA disability compensation 
benefits for reopened claims is the date of receipt of claim, 
or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  Thus, in this case the assignment of 
an effective date no earlier than January 30, 1997, is 
proper.  Link v. West, 12 Vet. App. 39 (1998); see also Flash 
v. Brown, 8 Vet. App. 332 (1995) (when claim to reopen is 
successful and benefit sought is awarded upon readjudication, 
effective date is date of claim to reopen).

The Board acknowledges the veteran's contention that an 
effective date to 1990 is warranted because of the 
promulgation of liberalizing legislation, that is, the 
promulgation of Op. G.C. 1-85 (re-issued as VAOPGCPREC 82-90) 
(provides that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if these conditions were incurred in or aggravated 
during service within the meaning of VA law and regulations); 
Op. G.C. 8-88 (reissued as VAOPGCPREC 67-90) (recognized 
certain forms of hereditary diseases to be eligible for 
service connection on the basis of aggravation); VAOPGCPREC 
82-90, (provides guidance as to which congenital and 
developmental disorders may be service connected and which 
ones may not); or the 1986 revision to VBA Manual M21-1.  

However, the Board points out that the aforementioned 
opinions and manual provisions do not constitute liberalizing 
law.  See VAOPGCPREC 11-99 (September 2, 1999).  In 1955, 
there was no absolute bar to service connection for retinitis 
pigmentosa.  This is evident by the 1955 rating 
determination, which contemplated service connection on an 
aggravation basis by holding that any increase in service as 
to a visual defect was due to the natural progress of the 
disorder.  See Link v. West, 12 Vet. App. 39.  The above-
referenced general counsel opinions and manual provisions 
merely clarified the policies with regard to congenital and 
hereditary diseases or defects.  VAOPGCPREC 11-99.  Although 
the provisions are now clearer and more specific than the 
manual provisions in existence before, they cannot be viewed 
as creating any new basis of entitlement to benefits.  Given 
the foregoing, in this case 38 U.S.C.A. § 5110(g), 38 C.F.R. 
§ 3.400(p), and 38 C.F.R. § 3.114(a) do not govern the 
assignment of the effective date of the veteran's award.  
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir.), cert. 
denied, 119 S. Ct. 404 (1998); Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993); aff'd, 17 F.3d 368 (Fed. Cir.), 
cert. denied, 513 U.S. 810 (1994).

The Board also acknowledges the veteran's assertions that the 
VA failed to advise him to appeal the 1955 determination, and 
that the VA should have advised him of the change in the law 
prior to 1998.  In this regard, the Board points out that in 
December 1955, the RO informed him of his appellate rights.  
See December 1955 notification letter.  Thus, the VA provided 
him with notice of his due process rights.  Also, as noted 
above, the above-discussed general counsel opinions and 
manual provisions merely clarified existing law associated 
with congenital and developmental defects/diseases.  There 
was no change in the law in 1990.  Finally, the VA is not 
obligated to apprise veterans of clarifications in law or 
regulations, and, in any event, any VA acts, by commission or 
omission, cannot provide support for the veteran's claim.  
See generally Harvey v. Brown, 6 Vet. App. 416, 423-24 
(1994); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits).

In the case at hand, the Board is cognizant of the veteran's 
honorable service and empathizes with the veteran's plight.  
Nonetheless, the regulations of the Department, instructions 
of the Secretary, and precedent opinions of the chief legal 
officer of the Department bind the Board in its decisions.  
38 U.S.C.A. § 7104(c) (West 1991).  Given that, entitlement 
to an effective date no earlier than January 30, 1997, is 
warranted.  The appeal is denied as a matter of law.  Shields 
v. Brown, 8 Vet. App. 346, 351-352 (1995); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to an effective date prior to January 30, 1997, 
for the grant of service connection for retinitis pigmentosa 
is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

